—In a proceeding pursuant to Business Corporation Law article 11 for judicial dissolution of 1470-1488 U & R Inc., that corporation appeals from (1) an order of the Supreme Court, Kings County (R. Goldberg, J.), dated February 23, 1998, which, inter alla, directed it to pay 20% of certain funds held in escrow in partial satisfaction of a judgment of the same court, dated February 20, 1997, and (2) an order of the same court dated August 5, 1998, which denied its motion to vacate (a) an order of the same court dated June 11, 1996, which, upon its default, granted a receiver’s motion to settle an account and disperse funds, and (b) a judgment of the same court dated September 27, 1996, which, after a hearing, is in *437favor of Sol Mermelstein and against it for an attorney’s fee in the amount of $19,100.
Ordered that the orders are affirmed, with one bill of costs.
There was sufficient evidence to justify the piercing of the corporate veil to the extent granted here, directing the appellant corporation to pay the debt of one of its principals, given the complete disregard of corporate formalities and the personal use of corporate funds by the principal (see, Austin Powder Co. v McCullough, 216 AD2d 825, 826).
The Supreme Court properly denied the appellant’s motion to vacate its defaults since it failed to demonstrate a reasonable excuse for the defaults and a meritorious defense (see, Kolajo v City of New York, 248 AD2d 512; Gerry's Foods v Blue Ridge Farms, 243 AD2d 679; Roussodimou v Zafiriadis, 238 AD2d 568).
The corporation’s remaining contentions are without merit. Santucci, J. P., Joy, McGinity and Feuerstein, JJ., concur.